                                                                                                                          1   Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                          2   Justin A. Shiroff
                                                                                                                              Nevada Bar No. 12869
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                          6   shiroffj@ballardspahr.com

                                                                                                                          7   Attorneys for Plaintiff The
                                                                                                                              Wilmington Trust, N.A., Successor
                                                                                                                          8   Trustee to Citibank, N.A., as
                                                                                                                              Trustee f/b/o Holders of Structured
                                                                                                                          9   Asset Mortgage Investments II Inc.,
                                                                                                                              Bear Stearns ALT-A Trust 2006-4,
                                                                                                                         10   Mortgage Pass-Through Certificates,
                                                                                                                              Series 2006-4
                                                                                                                         11

                                                                                                                         12                               UNITED STATES DISTRICT COURT
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                              DISTRICT OF NEVADA
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                         14   WILMINGTON TRUST, N.A.,
                                                                                                                              SUCCESSOR TRUSTEE TO CITIBANK,             Case No. 2:16-cv-02756-RFB-VCF
                                                                                                                         15   N.A., AS TRUSTEE F/B/O HOLDERS OF
                                                                                                                              STRUCTURED ASSET MORTGAGE
                                                                                                                         16   INVESTMENTS II INC., BEAR
                                                                                                                              STEARNS ALT-A TRUST 2006-4,                STIPULATION AND ORDER TO 1)
                                                                                                                         17   MORTGAGE PASS-THROUGH                      DISMISS WITH PREJUDICE
                                                                                                                              CERTIFICATES, SERIES 2006-4                WILMINGTON TRUST, N.A., SFR
                                                                                                                         18                                              INVESTMENTS POOL 1, LLC,
                                                                                                                                             Plaintiff,                  GIAVANNA HOMEOWNERS
                                                                                                                         19                                              ASSOCIATION; AND ABSOLUTE
                                                                                                                              vs.                                        COLLECTION SERVICES, AND 2)
                                                                                                                         20                                              LIFT STAY ENTERED APRIL 4,
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a             2018
                                                                                                                         21   Nevada limited liability company;
                                                                                                                              GIAVANNA HOMEOWNERS
                                                                                                                         22   ASSOCIATION, a Nevada non-profit
                                                                                                                              corporation,
                                                                                                                         23
                                                                                                                                             Defendants.
                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18330765 v1
                                                                                                                          1   GIAVANNA HOMEOWNERS
                                                                                                                              ASSOCIATION,
                                                                                                                          2
                                                                                                                                             Third Party Plaintiff,
                                                                                                                          3
                                                                                                                              vs.
                                                                                                                          4
                                                                                                                              ABSOLUTE COLLECTION SERVICES,
                                                                                                                          5   LLC,
                                                                                                                          6                  Third Party Defendant.
                                                                                                                          7
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                          8   Nevada limited liability company,
                                                                                                                          9                  Counter/Cross Claimant,
                                                                                                                         10   vs.
                                                                                                                         11   WILMINGTON TRUST, N.A.,
                                                                                                                              SUCCESSOR TRUSTEE TO CITIBANK,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   N.A., AS TRUSTEE F/B/O HOLDERS OF
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              STRUCTURED ASSET MORTGAGE
BALLARD SPAHR LLP




                                                                                                                         13   INVESTMENTS II INC., BEAR
                                                                                                                              STEARNS ALT-A TRUST 2006-4,
                                                                                                                         14   MORTGAGE PASS-THROUGH
                                                                                                                              CERTIFICATES, SERIES 2006-4;
                                                                                                                         15   MASHELLE CLARK aka SHELLY
                                                                                                                              CLARK, an individual,
                                                                                                                         16
                                                                                                                                             Counter/Cross Defendants.
                                                                                                                         17

                                                                                                                         18          Pursuant to Local Rules LR IA 6-1 and LR 26-4, Plaintiff/Counter-Defendant

                                                                                                                         19   Wilmington Trust, N.A., Successor Trustee to Citibank, N.A., as Trustee F/B/O

                                                                                                                         20   Holders of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust

                                                                                                                         21   2006-4, Mortgage       Pass-Through Certificates,     Series   2006-4 (the “Trustee”),

                                                                                                                         22   Defendant/Counterclaimant SFR Investment Pools 1, LLC (“SFR”), Giavanna

                                                                                                                         23   Homeowners Association (“Giavanna”), and Absolute Collection Services, LLC

                                                                                                                         24   (“Absolute”) (collectively, the “Parties”) hereby stipulate as follows:

                                                                                                                         25          1.      This action concerns title to real property commonly known as 5434

                                                                                                                         26   Stelle Amore Street, North Las Vegas, Nevada (“Property”) following a homeowner’s

                                                                                                                         27   association foreclosure sale conducted on September 17, 2013, with respect to the

                                                                                                                         28   Property.

                                                                                                                                                                          2
                                                                                                                              DMWEST #18330765 v1
                                                                                                                          1          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                          2   of Trust recorded against the Property in the Official Records of Clark County,
                                                                                                                          3   Nevada as Instrument Number 20060330-0002376 (“Deed of Trust”), and in
                                                                                                                          4   particular, whether the Deed of Trust continues to encumber the Property.
                                                                                                                          5          3.      The Parties to this Stipulation have settled and agreed to release their
                                                                                                                          6   respective claims among them, and further agreed that the claims among them,
                                                                                                                          7   including the Complaint, Counterclaim, and Third Party Complaint shall be
                                                                                                                          8   DISMISSED with prejudice;
                                                                                                                          9          4.      As Mashelle Clark aka Shelly Clark (“Clark”) never filed an Answer or
                                                                                                                         10   other response to the Complaint in this action, the Trustee hereby voluntarily
                                                                                                                         11   dismisses its claims against her pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12          5.      This Stipulation in no way affects SFR’s cross-claim against Clark;
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13          6.      The Parties further stipulate and agree that the Lis Pendens recorded
                                                                                                                         14   against the Property in the Official Records of Clark County, Nevada, as Instruments
                                                                                                                         15   Number 201702230002798 be, and the same hereby is, EXPUNGED.
                                                                                                                         16          7.      The Parties further stipulate and agree that the $500 in security costs
                                                                                                                         17   posted by Chase on February 8, 2017 pursuant to this Court’s Order [ECF No. 15]
                                                                                                                         18   shall be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                                                                         19          8.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         20   and Order may be recorded with the Clark County Recorder;
                                                                                                                         21          9.      The Parties further agree to lift the stay entered April 4, 2018 [ECF No.
                                                                                                                         22   45];
                                                                                                                         23          10.     This case shall remain open until such time as SFR resolves its pending
                                                                                                                         24   cross-claim against Clark; and
                                                                                                                         25

                                                                                                                         26                         (Remainder of Page Intentionally Left Blank)
                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         3
                                                                                                                              DMWEST #18330765 v1
                                                                                                                          1          11.     Each party in this case number 2:16-cv-02756-RFB-VCF shall bear its
                                                                                                                          2   own attorneys’ fees and costs.
                                                                                                                          3          Dated this December 10, 2018.
                                                                                                                          4   BALLARD SPAHR LLP                              KIM GILBERT EBRON
                                                                                                                          5
                                                                                                                              By: _/s/ Justin A. Shiroff__                   By: _/s/ Jacqueline A. Gilbert_ _
                                                                                                                          6       Joel E. Tasca                                  Diana S. Ebron
                                                                                                                                  Nevada Bar No. 14124                           Nevada Bar No. 10580
                                                                                                                          7       Justin A. Shiroff                              Jacqueline A. Gilbert
                                                                                                                                  Nevada Bar No. 12869                           Nevada Bar No. 10593
                                                                                                                          8       1980 Festival Plaza Drive, Suite 900           Karen L. Hanks
                                                                                                                                  Las Vegas, Nevada 89135                        Nevada Bar No. 9578
                                                                                                                          9                                                      7625 Dean Martin Drive, Suite 110
                                                                                                                              Attorneys for Plaintiff                            Las Vegas, Nevada 89139
                                                                                                                         10
                                                                                                                                                                             Attorneys for SFR Investments Pool 1,
                                                                                                                         11                                                  LLC
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   BOYACK ORME & ANTHONY                          ABSOLUTE COLLECTION SERVICES, LLC
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13
                                                                                                                              By: _/s/ Christopher B. Anthony                By: _/s/ Shane Cox___         _
                                                                                                                         14       Edward D. Boyack                               Shane D. Cox
                                                                                                                                  Nevada Bar No. 5229                            Nevada Bar No. 13852
                                                                                                                         15       Christopher B. Anthony                         8440 West Lake Mead Blvd., Ste 210
                                                                                                                                  Nevada Bar No. 9748                            Las Vegas, Nevada 89128
                                                                                                                         16       7432 W. Sahara Ave
                                                                                                                                  Las Vegas, Nevada 89117                    Attorney for Absolute Collection Services,
                                                                                                                         17                                                  LLC
                                                                                                                              Attorneys for Giavanna Homeowners
                                                                                                                         18   Association
                                                                                                                         19

                                                                                                                         20                                          IT IS SO ORDERED.
                                                                                                                         21                                       ________________________________
                                                                                                                         22                                       RICHARD  F. BOULWARE, II
                                                                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                                                                         23
                                                                                                                                                                  DATED this 11th day of December, 2018.
                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         4
                                                                                                                              DMWEST #18330765 v1
